      Case 2:16-cv-14876-CJB-KWR Document 70 Filed 07/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

JANE DOE I, JANE DOE II, AND                       CIVIL ACTION NO. 16-14876
JANE DOE III

VERSUS                                             JUDGE CARL J. BARBIER

JUANA MARINE-LOMBARD, in her                       MAG. JUDGE KAREN WELLS-ROBY
Official capacity as Commissioner,
Louisiana Office of Alcohol and Tobacco            SECTION: “J”(4)
Control

         CONSENT MOTION TO CONTINUE AUGUST 28 ORAL ARGUMENT

       Defendant Juana Marine-Lombard in her official capacity as Commissioner of the ATC,

and Intervenor Attorney General Jeff Landry, respectfully move this Honorable Court to

continue the oral argument currently set for August 28, 2019 (see Dkt. No. 69) to a later date.

Defendant and Intervenor intend for Scott D. Bergthold to argue this matter, but the U.S. Court

of Appeals for the Second Circuit has recently set oral argument in a case he is handling

(Keepers, Inc. v. City of Milford, Connecticut, No. 18-2965) for the same day, August 28.

Defendant and Intervenor have conferred with Plaintiffs’ counsel, Jeremy Grabill, and can report

that Plaintiffs do not oppose this request.

       WHEREFORE, due to this scheduling conflict, Defendant and Intervenor respectfully

request that the Court continue oral argument in this case to a later date. Pursuant to Local Rule

7.3, a proposed order is being submitted with this filing.



                                              Respectfully Submitted,
                                               s/ Scott D. Bergthold
                                              Scott D. Bergthold
                                              LAW OFFICE OF SCOTT D. BERGTHOLD
                                              2290 Ogletree Avenue, Suite 106
                                              Chattanooga, TN 37421
      Case 2:16-cv-14876-CJB-KWR Document 70 Filed 07/08/19 Page 2 of 2



                                            Telephone: (423) 899-3025
                                            Email: sbergthold@sdblawfirm.com

                                            COUNSEL FOR INTERVENOR,
                                            ATTORNEY GENERAL JEFF LANDRY

                                             s/ Renee Culotta
                                            Renee G. Culotta, T.A. (LA Bar No. 24436)
                                            FRILOT L.L.C.
                                            1100 Poydras Street, Suite 3700
                                            New Orleans, LA 70163
                                            Telephone: (504) 599-8000
                                            Email: rculotta@frilot.com


                                            COUNSEL FOR DEFENDANT,
                                            JUANA MARINE-LOMBARD, in her official
                                            Official capacity as Commissioner, Louisiana
                                            Office of Alcohol and Tobacco Control



                               CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing has been served on all counsel of record via

the Court’s Electronic Filing System.


       This 8th day of July, 2019.

                                             s/ Scott D. Bergthold




                                               2
